Citation Nr: 0209153	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-23 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for recurrent dislocation, right shoulder, 
postoperative (major).

2.  Entitlement to an initial evaluation in excess of 20 
percent for recurrent dislocation, left shoulder, 
postoperative (minor).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected dislocation, right 
shoulder, postoperative (major) and his service-connected 
recurrent dislocation, left shoulder, postoperative (minor).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3. The veteran's service-connected recurrent dislocation, 
right shoulder, postoperative (major) disability is currently 
productive of mild impairment of that shoulder, as manifested 
by pain with objective confirmation and subjective impairment 
in changing clothes.

4.  The veteran's service-connected recurrent dislocation, 
left shoulder, postoperative (minor) disability is currently 
productive of moderate impairment of that shoulder, as 
manifested by severe pain with objective confirmation and 
severe deformity of the glenohumeral joint, and subjective 
impairment in driving and changing clothes.


CONCLUSIONS OF LAW

1. The schedular criteria for an initial evaluation in excess 
of 20 percent for recurrent dislocation, right shoulder, 
postoperative (major) disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1-4.3, 4.6-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201 and 5203 (2001).

2.  The schedular criteria for an initial evaluation in 
excess of 20 percent for recurrent dislocation, left 
shoulder, postoperative (minor) disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.3, 4.6-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 and 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The June 1997 statement of the case (SOC)and supplemental 
SOCs that followed  advise the veteran of the rating criteria 
used to evaluate whether he is entitled to an initial 
evaluation in excess of 20 percent for his service-connected 
dislocation, right shoulder, postoperative (major) and his 
service-connected recurrent dislocation, left shoulder, 
postoperative (minor) and explains the particulars of why the 
evidence fails to support higher ratings. The veteran has had 
the opportunity to submit evidence and argument in support of 
his claim.  The veteran was afforded two thorough VA 
examinations and the opportunity for a personal hearing 
before a travel Board.  The veteran has not indicated the 
existence of any outstanding Federal government record or any 
other records that could substantiate his claim. Since the RO 
has secured a complete record, the requirement under the VCAA 
that the RO advise the veteran of how responsibilities in 
developing the record are divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).




B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001).

The veteran's service-connected recurrent dislocation, right 
shoulder, postoperative (major) and service-connected 
recurrent dislocation, left shoulder, postoperative (minor) 
are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2001) (impairment of the clavicle or scapula).  
The veteran was also evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (degenerative arthritis due to 
trauma), Diagnostic Code 5201 (limitation of arm motion)

Under this Diagnostic Code 5203, dislocation of the clavicle 
or scapula warrants a 20 percent evaluation.  Nonunion of the 
clavicle or scapula with loose movement also warrants a 20 
percent evaluation.  Without loose movement, nonunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Malunion of the clavicle or scapula also warrants a 10 
percent evaluation.

Under Diagnostic Codes 5003 and 5010, degenerative arthritis 
due to trauma will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, 
however, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Under Diagnostic Code 5201, limitation of arm motion, a 
minimum compensable rating of 20 percent is assigned for the 
dominant arm when motion is limited at shoulder level.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  A 30 
percent rating is warranted when dominant arm motion is 
limited to midway between the side and shoulder level.  
Finally, a maximum schedular rating of 40 percent is allowed 
for the dominant arm when motion is limited to 25 degrees 
from the side.  For the minor arm, a minimum rating of 20 
percent is warranted when limitation of motion is at shoulder 
level or midway between the side and shoulder level.  When 
minor arm motion is limited to 25 degrees from the side, a 30 
percent rating is allowed. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.


C.  Evidence

The veteran presented at DeWitt Army Community Hospital in 
June 1995, complaining of spasm in the left chest wall and 
pulling pain that begins in the left shoulder and radiates to 
the left side of the neck and left chest area for the past 
week.  He denied nausea, diaphoresis, lightheadedness, and 
dizziness.  Physical examination showed decreased range of 
motion, sensory was intact, and capillary refill at 2+.  
There was tenderness in the trapezius and upper left chest.  
X-ray of the left shoulder was interpreted to show a 
questionable loose body.  An EKG (electrocardiogram) showed a 
normal sinus rhythm.  The diagnosis was left shoulder pain; 
questionable impingement syndrome.

The veteran complained of left shoulder pain again in October 
1995.  After giving a brief medical history of the original 
injury, the date of the last dislocation (1991), and 
subsequent surgeries, he reported that left shoulder pain 
prevents him from sleeping at night and from playing sports.  
He also stated that it interferes with activities of daily 
living, such as changing clothes.  Physical examination 
showed the shoulders were symmetric.  Bilateral anterior 
incisional scars with keloid formation, approximately 7 to 10 
centimeters (cm) were observed.  Range of motion was limited 
with left flexion approximately 130 degrees.  Abduction was 
limited.   Internal and external rotation on the left were 
also limited with instability in the glenohumeral joint as 
compared with the right.  The veteran was negative for 
weakness and the biceps and triceps reflexes were intact.  
The diagnosis was significant degenerative changes at the 
joint with multiple surgeries; joint appears to remain 
subluxed.

The veteran returned in December 1995 with complaints of left 
shoulder pain greater than the right shoulder pain and 
pain/crepitus with  aching.  Physical examination showed 
forward flexion was 180 degrees on the right and 145 degrees 
on the left.  Adduction/external rotation was 80 degrees on 
the right and 40 on the left.  Adduction/external rotation 
was 70 degrees on the right and 40 degrees on the left.  X-
ray was interpreted to show a retained washer.  The 
impression was degenerative joint disease left shoulder.  A 
CT of the left shoulder was performed in January 1996.  It 
was interpreted to show a deformed and fragmented anterior 
glenoid labrum with no evidence of osseous union of the bone 
graft material and a metallic washer and bone fragments in 
the axillary recess.  

The veteran reported in February 1996 that he was still 
having night pain.  Physical examination showed forward 
flexion to 165 degrees.  The veteran denied feeling pinching 
pain.  The impression was questionable right shoulder 
degenerative joint disease or rotator cuff problem.  The 
veteran received a subacromial injection.

The veteran returned in June 1996 with complaints of chronic 
shoulder pain, left greater than the right with severe 
osteoarthritis.  The veteran reported that he has worsening 
pain especially at night when lying.  The pain also increases 
with movement.  He denied pain medications.  He described the 
pain as constant with associated pinching sensation and 
finger numbness that remits.  He reported that his job as a 
facilities manager requires lifting and moving heavy objects.  
Physical examination revealed a left shoulder with an 
anterior surgical scar that was not tender to palpation.  
Range of motion was decreased.  Internal rotation was limited 
secondary to pain.  "Arc" was less than 165 degrees; all 
other range of motion was full.  The veteran reported a 
popping or grinding sensation.  There was no arm drop.  
Strength was 5/5 grossly.  Neurovascular was grossly intact.  
The neck was supple with full active range of motion.  The 
right shoulder had full range of motion and was not tender to 
palpation.  An anterior surgical scar was also noted.  The 
assessment was left degenerative joint disease with severe 
pain.  The veteran was treated with an intraarticular joint 
injection of steroids in the left shoulder.    

The veteran followed up in September 1996.  Physical 
examination showed flexion of the left shoulder was 145 
degrees.  Adduction was 20 degrees on the left and 70 degrees 
on the right.  Abduction was 50 degrees on the left and 70 
degrees on the right.  The assessment was left glenohumeral 
degenerative joint disease.  The veteran presented with 
multiple complaints, including left shoulder pain, in October 
1996.  Physical examination showed decreased range of motion 
in the left shoulder in internal and external rotation.  
Crepitance and pain were present.  The assessment was 
degenerative joint disease left shoulder.  

The veteran sought treatment for left shoulder pain at Walter 
Reed Army Medical Center in November 1996.  Examination 
showed flexion was 170 degrees in the right shoulder and 160 
in the left.  Adduction/external rotation was 50 degrees in 
the right shoulder and 15 degrees in the left.  
Abduction/external rotation in the right shoulder was 90 
degrees and in the left shoulder was 60 degrees.  The 
impression was moderate to severe left shoulder degenerative 
joint disease.  The veteran received a subacromial injection.

The veteran underwent a VA compensation and pension (C&P) 
examination in January 1998.  The medical history indicates 
that the veteran was unemployed at the time of the 
examination.  The veteran reported that in 1974, his left 
shoulder started to dislocate repeatedly.  He stated that his 
first left shoulder surgery was in 1974, but he was unable to 
recall what procedure was done.  He indicated that the left 
shoulder dislocated again in 1975, prompting a second left 
shoulder surgery, a "Putti-Platt procedure."  Over the 
years, he has had residual left shoulder pain, but the 
shoulder did not dislocate again until 1987 or 1988 according 
to the veteran.  He stated that he had a third left shoulder 
surgery in 1988, which involved the insertion of a screw.  He 
reported that the pain persisted and his left shoulder 
dislocated again.  The veteran reported a fourth left 
shoulder surgery occurred in 1989 that included removal of 
the screw.  His current complaint was residual, constant left 
shoulder pain and limitation of motion, especially overhead.

The veteran stated that his right shoulder began dislocating 
in 1977 or 1978.    He reported that he had right shoulder 
surgery in 1978 that "shortened everything up."  He stated 
that he has had no dislocations since then.  He currently 
complained of constant right shoulder pain and "a little" 
limitation of motion of the right shoulder.  He stated that 
he is right-handed.  He takes Tylenol and Naprosyn for 
shoulder pain.

Physical examination showed surgical scars over the 
anteromedial aspect of both shoulders and the deltopectoral 
area of both shoulders that were more or less vertical.  
There was some tenderness to palpation over the right 
anterior shoulder.  There was no tenderness to palpation over 
the left shoulder.  No swelling or deformity was noted.  
Range of motion studies of the right shoulder showed:  
flexion 150 degrees, extension 0 (zero), abduction 120, 
adduction 0 (zero), external rotation was 25 to 30, and 
internal rotation was 40.  Flexion of the left shoulder was 
110 degrees, extension was zero.  Abduction was 80 degrees; 
adduction was zero.  External rotation was 40 degrees and 
internal rotation was 30.  The diagnoses were as follows: (1) 
left shoulder surgery times four for recurrent dislocations; 
residual pain and limitations of motion as noted; (2) right 
shoulder surgery times one for dislocation; residual pain and 
limitation as noted.

The veteran underwent a VA C&P examination in November 2001.  
The medical history indicates the first dislocation of the 
veteran's left shoulder occurred in 1974 and he had frequent 
dislocations after that.  To treat these complaints, he 
underwent surgery; however, he had another dislocation after 
the first surgery.  He underwent left shoulder surgery again 
in 1975, most probably a Putti plat operation.  In 1978, a 
screw was removed from the shoulder.  Between 1981 and 1990, 
the veteran received frequent intra articular or sub acromial 
infiltrations of the shoulder.  The veteran reported that in 
1981 he had an anterior dislocation of the right shoulder.  
He underwent an operation and the right shoulder has never 
dislocated again.  The veteran's current complaints, 
pertinent to his appeal, were some dislocations of the left 
shoulder and pain that was much greater in the left shoulder 
than the right.  He also reported palpitations and decreased 
sensations in the whole left arm.  EKGs were performed to 
determine whether the veteran had any heart disorder(s).  

The veteran complained of a lack of function due to pain, 
especially on the left side.  He reported that he had not had 
a dislocation of the left shoulder since 1991.  He stated 
that he was unable to sleep well and has a lot of difficulty 
using his left arm, especially when driving a car.  The 
veteran's job as an agriculture technician involves lifting 
heavy objects.  He reported that his symptoms worsen when the 
air conditioner is running.  The veteran's work schedule is 
five days a week from 11:00 Am. to 6:00 p.m.  He denied any 
missed work or sick leave.  When asked whether he could still 
handle his job, he replied "no."  The veteran reported his 
hobbies used to be basketball and bowling, but he can no 
longer do either.

The physical examination of the right shoulder demonstrating 
active abduction and anti flexion to 110 degrees.  Passive 
range of motion was complete.  There was no crepitation on 
movements.  External rotation was 60 degrees and internal 
rotation was complete.  The acromioclavicular joint was not 
painful.  Surgical scars were noted.  Physical examination of 
the left shoulder indicated that the left shoulder muscles 
were less developed.  The examining physician was able to 
subluxate the shoulder forward.  The active abduction and 
anti flexion were 90 and 110 degrees, respectively.  Passive 
abduction and anti flexion were 120 and 150 degrees, 
respectively.  External rotation was 50 degrees.  Function in 
all directions was painful.

X-rays of the right shoulder were interpreted to show slight 
osteoarthritis of the acromioclavicular joint and some 
osteoarthritis of the glenohumeral joint.  X-rays of the left 
shoulder were interpreted to show severe osteoarthritis of 
the acromioclavicular joint and a severely deformed 
glenohumeral joint with joint space narrowing and osteophytes 
and calcifications.  A washer from a previous operation was 
also observed.  The pertinent diagnosis was pain, lack of 
function, and mild osteoarthrosis of the right shoulder and 
severe lack of function of the left shoulder due to severe 
osteoarthritis with deformity of the left shoulder.

II.  Analysis

The Board notes initially that when receiving outpatient 
treatment in October 1995 and upon the last VA examination in 
November 2001, the veteran reported that his left shoulder 
had not dislocated since 1991.  He also reported at the last 
VA examination that he had not dislocated his right shoulder 
since he underwent a right shoulder operation in 1981.  Given 
this medical history and the maximum rating under Diagnostic 
Code 5203, 20 percent, this does not present the most 
favorable or appropriate rating criteria for an increased 
evaluation.  The veteran has a current diagnosis of mild 
osteoarthrosis of the right shoulder and severe 
osteoarthritis with deformity of the left shoulder, which has 
been evidenced by X-ray interpretations.  Accordingly, 
Diagnostic Code 5003 must be considered.  

The Board notes that the right hand is dominant and the left 
hand is minor.  With regard to the left shoulder, the veteran 
has demonstrated flexion in the range of 110 degrees (January 
1998 and November 2001) and 165 degrees (February and June 
1996).  All flexion has been shown to be above shoulder 
level.  Left shoulder abduction, as recorded on the two C&P 
examinations, was slightly below shoulder level (80 degrees) 
in January 1998 and at shoulder level in November 2001.  
Passive left shoulder abduction was greater by 30 degrees.  
In order to warrant a 30 percent evaluation for the minor arm 
under Diagnostic Code 5003 and 5201, motion must be limited 
to 25 degrees from the side.  Range of motion studies reflect 
the veteran far exceeds this criteria.  The veteran has left 
shoulder flexion that also exceeds the midway point between 
his side and shoulder by no less 35 degrees at its worse.  

Subjective complaints regarding the left shoulder have been 
limited to constant pain of varying degrees, most notably at 
night and with movement.  The primary functional impairment 
found in the veteran's left arm is due to severe pain, with a 
severely deformed glenohumeral joint.  No weakness, swelling, 
extraordinary movement, fatigue, or incoordination has been 
found, nor does the veteran complain of such impairment.  
Although the veteran recently stated that he could not handle 
his job, which includes lifting heavy objects, he reported 
that he never misses work or takes sick leave.   He did not 
indicate in what way, if any, he was unable to perform his 
work due to his left shoulder disability.  Having considered 
the subjective complaints and the objective evidence of 
functional impairment, along with the veteran's limitation of 
motion, the Board finds that the veteran fails to meet the 
criteria for an increased evaluation in excess of 20 percent 
for the service connected recurrent dislocation, left 
shoulder, postoperative (minor).  The Board finds that the 
veteran's impairment due to limitation of motion, severe 
pain, and severe deformity of the glenohumeral joint are the 
functional equivalent of a 20 percent evaluation of a 
shoulder disability (minor) under Diagnostic Codes 5003 and 
5201.

Flexion of the right shoulder has ranged from 110 degrees in 
November 2001 to full range of motion in June 1996.  Right 
shoulder abduction was 120 degrees and 110 degrees upon 
examination in January 1998 and November 2001, respectively.  
As such, the veteran's motion rose above shoulder level.  In 
order to meet the criteria for a 30 percent evaluation under 
Diagnostic Codes 5003 and 5201, motion must be limited to 
midway between the side and shoulder level.  The veteran has 
significantly less pain in his right shoulder and no 
subjective or objectively demonstrated functional impairment, 
such as weakness, swelling, extraordinary movement, fatigue, 
incoordination, deformity, or atrophy from disuse have been 
found.  Therefore, the Board finds that the veteran has not 
the criteria for an increased evaluation in excess of 20 
percent for the service connected recurrent dislocation, 
right shoulder, postoperative (major).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service connected recurrent 
dislocation, left shoulder, postoperative (minor) disability 
or his service connected recurrent dislocation, right 
shoulder, postoperative (major) during the appeal period that 
would sustain a higher rating for any time frame.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.

Finally, the Board concludes that the evidence of record does 
not reveal that the veteran's service connected recurrent 
dislocation, left shoulder, postoperative (minor) disability 
or his service connected recurrent dislocation, right 
shoulder, postoperative (major) disability cause him unusual 
or exceptional hardship so as to warrant application of 
38 C.F.R. § 3.321(b)(1) (2000).  The veteran is not shown to 
have required frequent periods of hospitalization.  The 
evidence of record does not show that difficulty at work due 
to right and left shoulder symptoms, causes the veteran 
exceptional hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  The 
basis for an assignment of a disability rating, therefore, is 
the interference with average civil employment.  In cases 
such as this, where there is no evidence of an exceptional or 
unusual situation, application of the provisions of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is 
deemed inappropriate.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for recurrent dislocation, right shoulder, postoperative 
(major) is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for recurrent dislocation, left shoulder, postoperative 
(minor) is denied.



		
V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

